 



EXECUTION COPY

SEPARATION AGREEMENT

     This SEPARATION AGREEMENT is dated as of September 30, 2004, and is entered
into between PARTY CITY CORPORATION (the “Company”), and LINDA M. SILUK
(“Executive”).

     WHEREAS, Executive is currently employed by the Company as Senior Vice
President and Financial Officer; and

     WHEREAS, Executive wishes to resign from her employment with the Company
and the Company wishes to accept Executive’s resignation; and

     WHEREAS, Executive and the Company desire to embody in this Agreement the
terms and conditions applicable to Executive’s resignation of employment with
the Company; and

     WHEREAS, this Agreement shall supersede all prior oral and written
agreements, arrangements and understandings relating to the terms and conditions
of Executive’s resignation.

     NOW, THEREFORE, the parties hereby agree:

     1. Termination Date. Executive’s resignation from the Company will be
effective as of September 15, 2004 (the “Termination Date”).

     2. Company Property. Executive shall return to the Company all
Company-owned property in her possession on or prior to September 30, 2004, with
the exception of the Company’s laptop computer, which may be retained by
Executive provided all Company information stored thereon has been deleted.

     3. Termination Benefits. Commencing as of the Termination Date, the Company
shall continue to pay, in accordance with the Company’s prevailing payroll
practices, Executive’s current Salary, as defined in Executive’s Employment
Agreement with the Company, dated November 7, 2003 (the “Employment Agreement”),
for a maximum period of six (6) months beginning on the Termination Date, and
ending not later than March 15, 2005 (the “Severance Period”), subject to the
provisions of Paragraph 8 hereinafter. In addition, Executive shall, subject to
the terms of the applicable plans, be entitled to a continuation of health/life
benefits for the Severance Period.

     4. Benefit Plans. Except as otherwise specifically provided in this
Agreement or by law or by any employee benefit plan, Executive’s participation
in all employee benefit plans and executive compensation plans and practices of
the Company shall terminate on the Termination Date, and there shall be no other
payments or benefits payable to Executive by the Company, including, but not
limited to, any other salary, bonus, commissions, fees, benefits, or other
payments of any nature whatsoever.

     5. Additional Consideration. Executive acknowledges that pursuant to this
Agreement she is receiving consideration in addition to any amounts to which she
would otherwise have been entitled but for this Agreement.

 



--------------------------------------------------------------------------------



 



     6. Taxes. The payments due to Executive under this Agreement shall be
subject to reduction to satisfy all applicable federal, state and local
withholding tax obligations.

     7. Payment Upon Death. Executive’s rights and obligations under this
Agreement are not transferable. However, if Executive should die while any
amounts would still be payable to her hereunder, all such amounts shall be
payable to Executive’s estate, heirs, executors or beneficiaries in accordance
with the terms hereof.

     8. Survival of Employment Agreement Provisions. The following paragraphs of
the Employment Agreement shall continue to apply after the Termination Date in
accordance with their terms: Paragraph 7(f) (relating to offset for subsequent
employment), Paragraph 8 (relating to noncompetition, nonsolicitation and
confidentiality and non-disparagement), 9 (c) (relating to arbitration) and 9
(n) (relating to governing law). It is expressly agreed by the Company, however,
that Paragraph 7 (f) shall have no applicability and be of no force or effect
prior to January 15, 2005 so that Executive shall be guaranteed a minimum
severance of at least four (4) months Salary.

     9. Release and Waiver of Claims. Effective as of the Termination Date,
subject to Section 10 hereof, in consideration of the payments, benefits, and
other considerations provided to Executive under this Agreement, Executive, for
herself and her family, heirs, executors, administrators, legal representatives,
and their respective successors and assigns, hereby releases and forever
discharges the Company, and all of its subsidiaries, officers, directors,
employees, agents, stockholders, representatives, and their successors and
assigns (collectively, “Company Entities”), from all rights, claims or demands
Executive may have, arising at any time on or before the date hereof, based on
her employment with any Company Entity or the termination of that employment,
including without limitation any claims under the Employment Agreement, or based
on any services provided to any Company Entity by Executive other than pursuant
to an employment relationship with any Company Entity. This includes a release
of any and all rights, claims or demands Executive may have, whether known or
unknown, under the Age Discrimination in Employment Act, which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; or under any other federal, state or local laws or
regulations regarding employment discrimination or termination of employment.
This also includes a release by Executive of any claims for wrongful discharge
under any statute, rule, regulation or under the common law including the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act and the Sarbanes-Oxley Act. Executive hereby agrees never
individually or with any person to file, or commence the filing of, any charges,
lawsuits, complaints or proceedings with any governmental agency, or against any
Company Entity, with respect to any of the matters released by Executive
pursuant to this Section 9.

     10. Rights Not Released or Waived. Section 9 hereof notwithstanding, by
signing this Agreement, Executive shall not have relinquished her right to (i)
benefits in accordance with the provisions of any Company retirement plans
subject to the Employee Retirement Income Security Act of 1974, as amended, or
(ii) enforce the provisions of this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     11. Release and Waiver of Claims Under the Age Discrimination in Employment
Act. Executive acknowledges that the Company has encouraged her to consult with
an attorney of her choosing and, through this Agreement, encourages her to
consult with her attorney with respect to any possible claims she may have,
including claims under the Age Discrimination in Employment Act (“ADEA”), as
well as under the other federal, state and local laws described in Section 9
hereof. Executive understands that by signing this Agreement she is in fact
waiving, releasing and forever giving up any claim under the ADEA, as well as
all other federal, state and local laws described in Section 9 hereof that may
have existed on or prior to the date hereof.

     12. Waiting Period and Revocation Period. Executive hereby acknowledges
that the Company has informed her that she has up to twenty-one (21) days to
sign this Agreement and she may knowingly and voluntarily waive that twenty-one
(21) day period by signing this Agreement earlier. Executive also understands
that she shall have seven (7) days following the date on which she signs this
Agreement within which to revoke it by providing a written notice of her
revocation to the Company.

     13. Remedies. Executive hereby acknowledges and understands that if she
revokes this Agreement within the seven (7) day revocation period provided under
Section 12 above, the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to Executive under this Agreement to which
Executive would not be otherwise entitled, and/or terminate any payments to
which Executive would not be otherwise entitled that are subsequently due
hereunder.

     14. Non-Admission. Executive expressly acknowledges that this Agreement
does not constitute an admission by the Company of any violation of any
employment law, regulation, ordinance, or administrative procedure, or any other
federal, state, or local law, common law, regulation or ordinance, liability for
which is expressly denied.

     15. Non-Disparagement. Executive shall not at any time after the date
hereof disparage the Company or any of its officers, directors, shareholders or
any of their respective affiliates. The obligations of Executive under this
Section 15 shall not apply to disclosures required by applicable law, regulation
or order of a court or governmental agency.

     16. Confidentiality. Executive and the Company hereby agree to keep the
terms of this Agreement confidential. The obligations of Executive and the
Company under this Section 16 shall not apply to disclosures required by
applicable law, regulation or order of a court or governmental agency.

     17. Opportunity for Advice. By signing this Agreement, Executive
acknowledges that with the advice of the Company, she has had a reasonable
opportunity to consider advice from her legal counsel. Fully understanding these
terms, Executive is entering into this Agreement knowingly and voluntarily.

     18. Acceptance. To accept this Agreement, Executive shall execute and date
this Agreement on the spaces provided and return a copy to the Company at any
time during the twenty-one (21) day period commencing on the date hereof. This
Agreement shall take effect on

- 3 -



--------------------------------------------------------------------------------



 



the eighth day following Executive’s execution of this Agreement unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.

     19. Executive Outplacement Service. The Company agrees to assist Executive
in obtaining other employment through outplacement services provided by the
Company either through Goodrich and Sherwood (Manhattan or Parsippany, NJ
offices) or through OI Partners. It is agreed that such outplacement services
shall be provided through the Severance Period. The total payment by the Company
for such outplacement services shall not exceed, in any event, the sum of
Twenty-Five Thousand ($25,000.00) Dollars.

     20. Arbitration. The parties hereby explicitly incorporate herein Section 9
of the Employment Agreement, and agree that any dispute or controversy arising
under or in connection with this Agreement shall be resolved by binding
arbitration in accordance with the terms of said Section 9. In addition, the
parties agree that any court of appropriate jurisdiction may enforce an award
from any such arbitration.

     21. Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the Executive’s employment and termination thereof.
Except as specifically provided herein, this Agreement shall supersede the
Employment Agreement in all respects effective as of the Termination Date. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW JERSEY APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

     


     

               /s/  Linda M. Siluk

 

--------------------------------------------------------------------------------


  Name: Linda M. Siluk


   

  PARTY CITY CORPORATION

                  By:  /s/  Melissa Wallace        

--------------------------------------------------------------------------------

      Name:   Melissa Wallace        Title:   Vice President of Human Resources 
   

- 4 -